AMENDMENT NO. 3 TO PARTICIPATION AGREEMENT This amendment (the “Agreement”) made and entered into this 3rd day of October, 2013, to the Participation Agreement by and among TRANSAMERICA LIFE INSURANCE COMPANY (the “Company”), on its own behalf and on behalf of each segregated account (the “Account”) of the Company, DWS VARIABLE SERIES I, DWS VARIABLE SERIES II, and DWS INVESTMENTS VIT FUNDS (a “Fund”), DWS INVESTMENTS DISTRIBUTORS, INC. (the “Underwriter”) and DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. (the “Adviser”) (collectively, the “Parties”). WHEREAS, the parties desire to further amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. Schedule B of the Agreement are hereby deleted in its entirety and replaced with the attached Schedule B. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the Agreement. Effective Date: October 3, 2013 TRANSAMERICA LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:10-22-13 DWS INVESTMENTS VIT FUNDS By:/s/ Melinda Morrow Name:Melinda Morrow Title:Vice President Date:10/11/13 1 DWS INVESTMENTS DISTRIBUTORS, INC. By:/s/ Name: Title:CEO Date:10/14/13 By:/s/ Cynthia D. Nestle Name:Cynthia D. Nestle Title:COO/Managing Director Date:10/8/2013 DWS VARIABLE SERIES I By:/s/ Melinda Morrow Name:Melinda Morrow Title:Vice President Date:10/11/13 DWS VARIABLE SERIES II By: /s/ Melinda Morrow Name: Melinda Morrow Title: Vice President Date: 10/11/13 DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: /s/ Cynthia D. Nestle Name: Cynthia D. Nestle Title: COO/Managing Director Date: 10/8/2013 By: /s/ Name: Title: CEO Date: 10/14/13 2 Schedule B Revised October 3, 2013 DESIGNATED PORTFOLIOS AND CLASSES THEREOF DWS Variable Series I – Class A DWS Variable Series II – Class A DWS Investment VIT Funds – Class A DWS Bond VIP DWS Alternative Asset Allocation VIP DWS Equity 500 Index VIP DWS Capital Growth VIP DWS Global Income Builder VIP DWS Small Cap Index VIP DWS Global Small Cap Growth VIP DWS Global Equity VIP DWS Core Equity VIP DWS Global Growth VIP DWS International VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP 3
